The opinion of the court was delivered by
Collameb, J.
~-By our practice, the title to a plea is of very little importance. The identity of the suit, in which the plea is filed, is all which is necessary to be ascertained from its title. It is enough if it follows the docket entry, which this plea did. It is, then, to be read as if it were attached to the writ and declaration, that is, followed them on the record. A large part of our pleas are inserted entirely without title, on the back of the writ. Though no fact can be supplied in the body of the plea, from the writ, yet the *299parties are certain, and the words, the said A. B. or the de ^ fendants, mean the same named in the writ. This disposes" of all the objections to the want of form and certainty in the plea.
A man may be attached by his body or property, but not by both, on the same process. A writ of attachment may run against property or body, but it is in the alternative, and if it should be served on both,it is an abuse of the process and an unlawful service. The trustee process was originally an attachment of a man’s debts, or choses in action, and a summons on him. By the statute,of 1835, it is provided that the process may issue to attach mis other property along with his debts, that is, to take his choses in possession and in action, But the universal distinction was still preserved his body was not, at the same time, to be taken. In the present case the writ was made to attach his-choses in action and to arrest his body, and both were done.- This was an illegal and unauthorized writ and service, both in the plaintiff and officer, and must abate.-
Judgment affirmed,-